J-A18009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL JAMES BROOKS                    :
                                         :
                   Appellant             :   No. 1318 WDA 2019

        Appeal from the Judgment of Sentence Entered June 27, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0014713-2018

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL JAMES BROOKS                    :
                                         :
                   Appellant             :   No. 1319 WDA 2019

        Appeal from the Judgment of Sentence Entered June 27, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0012609-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED SEPTEMBER 24, 2020

     Appellant, Michael James Brooks, appeals from the aggregate judgment

of sentence of two to four years’ imprisonment, followed by four years’

probation, imposed after he was convicted, in two separate cases, of

displaying obscene/sexual materials (18 Pa.C.S. § 5903(a)(1)), harassment

(18 Pa.C.S. § 2709(a)(4)), terroristic threats (18 Pa.C.S. § 2706(a)(1)), and
J-A18009-20



intimidation of witnesses (18 Pa.C.S. § 4952(a)(1)). After careful review, we

affirm.

      The trial court set forth a detailed summary of the facts of this case,

which we need not reproduce herein. See Trial Court Opinion (TCO), 1/9/20,

at 5-9.    Briefly, Appellant was arrested and charged with displaying

obscene/sexual materials and harassment after he posted sexually explicit

photographs of his former girlfriend on Facebook. He then threatened to kill

the victim in open court after she testified at his preliminary hearing on those

charges, resulting in his being charged with the additional offenses of

terroristic threats and intimidation of witnesses.

      Following a non-jury trial on April 9, 2019, Appellant was convicted of

the above-stated offenses. On June 27, 2019, he was sentenced as set forth

supra, and he filed a timely motion for reconsideration of his sentence on July

1, 2019. The court denied that motion on July 25, 2019. Appellant then filed

timely notices of appeal at each docket number, and this Court sua sponte

consolidated his appeals on September 20, 2019. Appellant also complied

with the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal.      Herein, he presents four issues for our

review:

      I. Did the trial court err when it permitted the introduction of
      Facebook postings when the evidence is hearsay and the
      Commonwealth failed to authenticate the Facebook postings as
      required under Pa.R.E. 901?

      II. Was the evidence insufficient in proving beyond a reasonable
      doubt on displaying obscene/sexual material and harassment in

                                      -2-
J-A18009-20


       that the evidence was extremely weak that the posts were in fact
       made by [Appellant]?

       III. Was the evidence insufficient in proving beyond a reasonable
       doubt on intimidation of witnesses since [Appellant’s] statements
       occurred after his preliminary hearing was concluded?

       IV. Did the trial court abuse its discretion when it imposed two
       consecutive sentences that resulted in a manifestly excessive and
       unreasonable sentence without consideration of [Appellant’s]
       rehabilitative needs, or his nature and characteristics instead
       focused primarily on the severity of the crime and the impact on
       the victim?

Appellant’s Brief at 7 (unnecessary capitalization and emphasis omitted).

       In reviewing these four issues, we have assessed the certified record,

the briefs of the parties, and the applicable law.          Additionally, we have

considered the thorough opinion of the Honorable Beth A. Lazzara of the Court

of Common Pleas of Allegheny County.             We conclude that Judge Lazzara’s

well-reasoned decision accurately disposes of the issues presented by

Appellant.1     Accordingly, we adopt her opinion as our own and affirm

Appellant’s judgment of sentence for the reasons set forth therein.

       Judgment of sentence affirmed.




____________________________________________


1We note that Judge Lazzara addresses a weight-of-the-evidence claim that
Appellant has abandoned on appeal. See TCO at 20-21. We do not adopt, or
express any position on, Judge Lazzara’s disposition of that issue.

                                           -3-
J-A18009-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2020




                          -4-
                                                            Circulated 08/25/2020 08:57 AM




    IN THE COURT OF COMMON
                           PLEAS OF ALLEGHENY COUNTY,
                                                      PENNSYLVANIA
                           CRIMINAL DIVISION




COMMONWEALTH OF PENNSYLVANIA,
                                        CC Nos. 2018-12609
                                                  2018-14713
          V.




MICHAEL JAMES BROOKS,


          Defendant.
                                       OPINION



               ORIGINAL
               Criminal Division
           Dept. Of Court Records      BETH A. LAZZARA, JUDGE
            Allegheny County PA
                                       Court of Common Pleas


                                      Copies Sent To:


                                      Mike W. Streily, Esq.
                                      Office of the District Attom
                                      401 Courthouse
                                      Pittsburgh, PA 15219


                                      Christine M. Selden, Esq.
                                      Office of the Public Defender
                                      400 County Office Bldg
                                      542 Forbes Avenue
                                      Pittsburgh, PA 15219
   IN THE COURT OF
                   COMMON PLEAS OF
                                   ALLEGHENY COUNTY, PEN
                                                         SYLVANIA

   COMMONWEALTH OF
                   PENNSYLVANIA,                    CRIMINAL DIVISI,N
                     vs.                                               ,


                                                    CC Nos.2018-12609
                                                    2018-14713
  MICHAEL JAMES BROOKS,


                    Defendant.


                                 OPINION

        This is a direct appeal
                                 from the judgments of
                                                         sentence enteriad on June
  27, 2019, following a
                         non -jury trial that took
                                                   place at the above-captioned
 case numbers on April
                          9, 2019. At CC#
                                              2018-12609; the Defendant was
 convicted of Display
                       Obscene/Sexual Materials at Count One
                                                                   (1) (1 Pa.
 C.S.A. §5903(a)(1)) and
                            Harassment at Count Two (2) (18
                                                                 Pa. C.S.
 §2709(a)(4)). At CC#
                          2018-14713, the Defendant was
                                                              convicted or
Terroristic Threats at Count
                               One (1) (18 Pa. C.S.A. §
                                                          2706(a)(1)) and
Intimidation of Witnesses at
                               Count Two (2) (18 Pa. C.S.A. §
                                                                  4952(a)(1)).
Sentencing was deferred to
                              allow for the preparation of a
                                                               Presentence
Report ("PSR").
        On June 27, 2019, the
                              Defendant received a total aggregate
                                                                   sentence
  of two (2) to four (4) years
                               of imprisonment, followed by four
                                                                  (4) years of
  probation. The Defendant also
                                   received 265 days of credit for tine
                                                                        served.
  The Defendant filed a
                         timely post -sentence motion to
                                                         reconsider his
 sentence, which was heard and
                                   denied on July 25, 2019. This timely
                                                                         appeal
 followed.




       On August 28, 2019, this
                                court issued an Order directing thp
Defendant to file a Concise Statement
                                        of Matters Complained of or) Appeal
("Concise Statement"). On December
                                        6, 2019, after receiving two (2)1
extensions of time, the Defendant filed
                                         a timely Concise Statement
                                                                     at each
case number, raising several
                             issues for review.




       Specifically, at CC# 2018-12609, the
                                            Defendant sets forth the
following allegations of error:

  a. The trial court erred
                           when   it permitted the introduction of
      Facebook postings when the evidence
                                              is hearsay and the
      Commonwealth failed to authenticate the
      required under Pa.R.E. 901. The             Facebook postings as
     IP address, did not establish     Commonwealth       did not have an
                                   who was the administrator of the
     account, failed to subpoena any records from
     it provide any other evidence                    Facebook, nor did
     the postings were what they    sufficient to support a finding that
                                   claimed it to be, i.e., photographs

The Defendant was awaiting the
                               receipt of transcripts in this case.
                                      2
    of the victim and Mr. Brooks, or
                                     even whether he had taken or
    posted the photographs and
                                 comments.
 b. The evidence was
                        insufficient in proving beyond a reasonable
    doubt on displaying obscene/sexual
    that there was not enough evidence material and harassmeht in
    made by him. Facebook is
                                              that the posts were in tact
                                 inherently susceptible to falsification,
    tampering or manipulation, and that the
    allegedly authored by Mr. Brooks,             Facebook entry,
                                          could have easily been
    generated by someone else. There
                                           is potential for abuse,
    especially given the lack of proper
    evidence. Additionally, there was no  authentication of the
   saw Mr. Brooks create the                 testimony from anyone who
                                 posts; there was no expert testimony
   relating to any search of Mr. Brooks'
   was not testimony regarding               computer hard drive; there
                                   Mr. Brooks exclusive access to the
   Facebook account; nor was there
   that linked the post to Mr. Brooks.any evidence from FaceboOk
c. The verdict was against the weight of the
   based on insufficiently authenticated      evidence where it tnias
   evidence so weak and inconclusive to  evidence   rendering the!
   made the postings to Facebook.         establish  that Mr. Brociks
d. The trial court abused
                          Its discretion when it imposed a
   that was manifestly excessive                           sentence
                                   and unreasonable where a
    sentence of total confinement at
                                       Count 1 was imposed without
    consideration of Mr. Brooks rehabilitative
    and characteristics. Mr. Brooks              needs, or his nature
                                     was found guilty of one M1 (an
   offense gravity score of 3) and one
                                          M3 (an offense gravity s re
   of 1). His prior record score is
                                    three (3). The trial court
   sentenced Mr. Brooks to a term of total
   to (2) two years at Count 1                 confinement of one ( )
                                 and one (1) year probation at Co nt
  2. The trial court did not
                             adequately
  required factors by not following the consider the statutorily
                                           general principle that the
  sentence imposed should call for
  with the protection of the           confinement   that is consistent
                              public, the gravity of the offense as it
  relates to the impact on the life
                                     of the victim
  community, and the rehabilitative needs of and on the
  C.S.A. §9721. Additionally,
                                                  the defendant. 42 Pa.
                                although the Court indicated it
  reviewed and considered the
                                  presentence report and its
 addendum, the record is silent on
                                        whether it was aware of the
 offense gravity scores, his prior record
 ranges were and whether they were           score, what the guideline
 now 29 years old, has small              considered.  Mr. Brooks IS
                                children with whom he is involve0 in
 their lives and financially supports, and has
                                                  considerable family
                                   3
   support. He presented several
                                  witnesses and also testified that
   he has a changed attitude.
                              Instead, the Court ignored these
   factors and instead focused on the
   victim, even though she did not giveimpact  of the crime on the
                                         a victim impact statement,
   and the seriousness of the
                              offense.



    At CC# 2018-14713, the
                           Defendant raises the following cha 'lenges to
his verdict and sentence:


  a. The verdict was
                     against the sufficiency   of the evidence aS to
     the conviction for intimidation of
     Pa.C.S.A. §4952(a)(1) in that the
                                         witnesses under 18
     was that Mr. Brooks made his         Commonwealth's evidence
                                      statement during or after his
     preliminary hearing on other charges.
                                              Hence, the statement
     was after the fact that the
                                 victim had already informed and/or
     reported any information to law
     official or a judge.               enforcement, a prosecuting

  b. The trial Court abused its
                                 sentencing discretion by sentencing
      Mr. Brooks to consecutive
                                  sentences at Counts 1 and 2, t his
      sentence at CC2018-12609, making
      2 to 4 years
                                            an aggregate senten e of
                   incarceration. Mr. Brooks' offense gravity score
     was 3 and his prior record is 3.
     it reviewed and considered the Although the Court indicated
                                      pre -sentence report and itS
     addendum, there is nothing on the record
     was aware of the offense                     whether the Co rt
                                gravity scores,
      score, what the guideline ranges were the prior record
                                                and whether the
      ranges considered, and no
                                  sentencing guidelines were file
     Additionally, the trial Court did not
     the statutorily required factors by adequately consider all of
                                          not following the gener I
     principle that while the sentence
                                        imposed should call for
     confinement that is consistent with the
    public, the gravity of the offense as it protection of the
    the life of the victim and on the         relates to the impa on
                                       community,
    to consider the rehabilitative needs of          it also is requ red
                                              the defendant. 42 Pa.
    C.S.A. §9721. Here, the sentence fails
                                               to
    rehabilitative needs of the defendant. Mr. consider the
   years old, has two young children              Brooks is now 2
                                         with whom he is involve in
   their lives and financially supports,
                                           and
   family support. Instead, it appears that has considerable
                                                the Court focused

                                   4
              exclusively on the impact on the life of the
              no victim impact statement, and
                                                           victim, who Made
                                               the seriousness of the
              offenses at CC201812609.



          The Defendant's contentions
                                      on appeal lack merit. The court
 respectfully requests that the
                                Defendant's convictions and senten4e be
 upheld for the reasons that follow.




 I.    FACTUAL BACKGROUND

      On August 8, 2018, twenty-seven
                                      (27) year old Keshona Taylor was at
work when she received       a   call from a family member prompting   hr to check
her Facebook account. (Non -Jury
                                 Trial Transcript (ITT"), held 4/9/ 9, pp.
20, 22, 25-27, 29-30, 33, 35-36,
                                 39). She discovered that three ( )
sexually explicit photos of her had been
                                          publicly posted on the Def ndant's
Facebook account entitled "Splash God
                                         B.K." (TT, pp. 20, 22, 25-26, 31, 33,
35). Ms. Taylor and the Defendant
                                     previously had dated, but they went
through   "contentious" breakup sometime around June of 2018. (TT, pp.
          a

20-21, 25). However, they were still connected
                                               on Facebook and "were
keeping in contact." (TT, pp. 44-45).




                                          5
         During the course of their
                                        relationship, Ms. Taylor regularly
   communicated with the Defendant over the
                                                    phone and through text
   messages. (TT, p. 22). In the two
                                           (2) years leading up to their relationship,
   Ms. Taylor also regularly
                              communicated with the Defendant on Falcebook
   under his "Splash God B.K"
                                  account. (TT, p. 22). Ms. Taylor knew that it
                                                                                   was
  the Defendant who was
                             communicating through this "Splash God
                                                                          iB.K."
  account because the nature of
                                     their discussions involved content that was
 specific to their relationship,
                                   referencing, for example, plans they had made,
 things they had done together,
                                      and memories they had shared. (TT, p.
                                                                                 23).
 The "Splash God B.K."
                           account also contained pictures of the
                                                                     Defendant.
 (TT, p. 25). When Ms. Taylor
                                    spoke with the Defendant on FacebOok,
                                                                               she
 addressed the Defendant by his
                                      nickname, "B.K." (TT, p. 23). Ms. Taylor
knew that "B.K." was the
                              Defendant's nickname because the Deferjdant
referred to himself as "B.K.,"
                                  responded to the name "B.K.", and Was called
"B.K." by his "friends, his
                             girlfriend, everybody." (TT, p. 24). "NobOdy
                                                                              calls
him Michael." (TT, p. 24).




      When Ms. Taylor accessed her
                                   account on August 8, 2018, she saw
that the Defendant had posted
                               three (3) sexual and incredibly intimate
photographs of her on his "Splash God B.K"
                                            account that        same day   (TT, pp.
25-27, 29-30, 32); (Commonwealth
                                 Exhibits         1   through 3). Ms. Taylor
described Commonwealth's Exhibit      1 as a   picture of her "bent over, shaking
                                         6
   my butt." (TT, p. 26). Ms.
                              Taylor was able to recognize that it wad
                                                                          her
   because the picture was taken at
                                      her mother's house before she had
                                                                             passed
   away. (TT, p. 27). The Defendant
                                       also had captioned the photograph in
  Commonwealth's Exhibit 1 in a way that
                                             made Ms. Taylor's identity obvious.
  (TT, p. 27). The Defendant
                               had written, "somebody please, wife
                                                                      this fat,
  nasty bitch so she can get
                              off my dick, please. Anyone - anyone.
                                                                        Bitch so
  miserable and want my bitch's life so
                                          bad. This is nasty -ass Keshona. I don't
  care. I'm a savage." (TT, p.
                               27). Ms. Taylor only performed
                                                                 that sexual act
 for the Defendant, but she was
                                   unaware that he was recording her at the
 time. (TT, p. 28).




       Ms.  Taylor described the second
                                          photograph that was poste on the
  "Splash God B.K." account that day
                                       as a "picture of him opening up my

 vagina." (TT, pp. 31, 33);
                             (Commonwealth Exhibit 2). Because of Il of the
 time that they had spent together
                                     and the sexual nature of their
 relationship, Ms. Taylor recognized the
                                          hand in the photograph as the
 Defendant's hand, and she was certain that it
                                                 was her anatomy depicted in
the picture. (IT, pp. 31-32). The
                                    Defendant captioned Commonwealth's
Exhibit 2 with "hairy -ass butt" and a
                                       laughing emoji. (TT, p. 32). No one
else was ever present taking
                               photographs when Ms. Taylor and the
Defendant engaged in sex acts. (TT, p. 32).



                                       7
         Ms. Taylor described the third
                                          photograph that was posted y "Splash
   God B.K." as a "picture of
                              me giving him oral sex." (TT, p. 34);

   (Commonwealth's Exhibit 3). She
                                       recognized herself, as well as t e
   Defendant's penis, in that photograph
                                           because she was the one who took
  that picture. (TT, pp. 34, 43-44).
                                      The Defendant had captioned the
  photograph with, "bitch sucked
                                   dick for $50," and he posted it on August
                                                                               8,
  2018, the same day as the other
                                     pictures. (TT, p. 35). After viewing these
  sexually charged and graphic
                                photos of herself on the Defendant'S
                                                                        Facebook
 page, Ms. Taylor turned the
                             pictures over to the police, and charges
                                                                      were
 subsequently filed against the
                                Defendant. (TT, p. 36).




       On October 4, 2018, the
                               Defendant had his preliminary hear ng         for the
  charges relating to the August 8,
                                      2018 incident. (TT, p. 37). After Ms.
 Taylor testified, the Defendant
                                   looked directly at Ms. Taylor and re
                                                                          eatedly
 threatened to kill her, while she was
                                         still on the witness stand. (IT pp. 39,
 67-70, 77, 79-80). Ms. Taylor heard
                                         and saw the Defendant make he death
threats which were made after she
                                       had testified, in the presence of the
magistrate judge and Officer Duncan.
                                          (TT, pp. 39, 45-46, 68-69, 75, 77,
80). The Defendant had to be
                                 restrained by a constable, who "grab ed him
and began taking him to the
                               back room." (TT, pp.   80-81).




                                         8
         Officer Christopher Duncan, with the
                                                 Wilkinsburg Police DeIartment,
  was in the courtroom at the time
                                       and corroborated the fact that the
  Defendant threatened Ms. Taylor's life
                                            in open court. He testified that
 "[f]ollowing the Judge's decision, while Ms.
                                                 Taylor was still up on the stand,
 Mr. Brooks became irate and
                                 he stated I'm going to kill this bitch, and
                                                                                then
 he stated if they let me out
                               of jail, I'm going to kill this bitch." (IT, pp.
                                                                                 72-
 73, 77), Ms. Taylor testified that
                                     these threats made her feel afraid. (TT, p.
 68).




       As a result of the Defendant's
                                      volatile behavior, he was taken back to
the holding cell with the other
                                jailers, but Ms. Taylor and Officer EI:i.incan
heard the Defendant continue to
                                    make repeated threats along the lway,
saying "I'm going to kill this bitch
                                     when   I get out of jail; I'm going Ito kill
you." (TT, pp. 68-69, 77-78). The
                                  Defendant has two (2) friends t at had
passed away and Ms. Taylor recalled
                                    that he kept "swearing on th          it names"
that he was going to kill her. (TT, p.
                                       69).




                                        9
  IL    DISCUSSION

              A. The Facebook postings were
                                            sufficiently authenticated
                 through circumstantial evidence and, therefore,
                 admitted.                                       properly


        The Defendant contends that this
                                         court erred in overruling his
 objection relating to the
                           authentication of the Facebook photographs. He
 argues that the Commonwealth failed to
                                           properly authenticate this evidence
 because it "did not have an IP address,
                                         and did not establish who iwas the
  administrator of the account, [it] failed to
                                                subpoena any records from
 Facebook, nor did it provide any other
                                           evidence sufficient to support a
 finding that the postings were what they
                                              claimed it to be .   ." (Cbncise
                                                                   .


 Statement, filed at CC# 2018-12609, p. 2).




       It   is well -established   that the "admission of evidence is corn itted to
the sound discretion of the trial
                                  court, and a trial court's ruling reg rding the
admission of evidence will not be disturbed on
                                                   appeal unless that ruling
reflects manifest unreasonableness, or
                                          partiality, prejudice, bias, or ill -will,
or such lack of support to be clearly
                                      erroneous." Commonwealth v. Moser,
999 A.2d 602, 605 (Pa. Super. 2010)
                                        (citation omitted).




                                            10
       Our appellate court in Commonwealth v.
                                                 Danzev, 210 A.3d 333, 337
 (Pa. Super. 2019) recently
                             reiterated the authentication requirerOents
 pursuant to Pa.R.E. 901:


      [A]uthentication is required prior to admission of evidence.
                                                                    The
      proponent of the evidence must introduce sufficient
      that the matter is what it purports to be.             eviden4e
                                                  Pa.R.E. 901(a).
     Testimony of a witness with personal knowledge
                                                          that a mater is
     what it is claimed to be can be sufficient.
                                                  Pa.R.E. 901(b)(1)1
     Evidence that cannot be authenticated by a
     person, pursuant to subsection (b)(1), may knowledgeable
                                                    be authenticatel by
     other parts of subsection (b), including
                                               circumstantial evidence
     pursuant to subsection (b)(4).
                                              901(b)(4). Under ROle
     901(b)(4), evidence may be authenticated by "Distinctive
     Characteristics and the Like. The appearance, contents,
     substance, internal patterns, or other distinctive
     of the item, taken together with all the            characteristics
                                              circumstances."
(emphasis in original).




      With respect to the authentication of
                                            electronic communications,
courts have explained that "authentication of
                                              electronic communications, like
documents, requires more than mere confirmation
                                                    that the numbOr or
address belonged to a particular person.
                                         Circumstantial evidence, ivhich
tends to corroborate the identity of the
                                         sender, is required." Commonwealth
v. Koch, 39 A.3d 996, 1005 (Pa.
                                Super. 2011).




                                     ii
       In Commonwealth v. Mange', 181 A.3d
1154 (Pa. Super. 01.8), the
 court considered the authentication of Facebook
                                                 communications and offered
 the following guidance:


             Initially, authentication [of] social media evidence is do be
       evaluated on a case -by-case basis to determine
                                                            whether or' not
      there has been an adequate foundational
                                                     showing of its
       relevance and authenticity. Additionally, the
                                                        proponent of s cial
       media evidence must present direct or
      that tends to corroborate the identity ofcircumstantial     evidence
                                                   the author of the
      communication in question, such as testimony from the person
      who sent or received the communication, or
                                                       contextual clues in
      the communication tending to reveal the
                                                    identity of the sender.


      Turning to our facts, the testimony of Keshona
                                                     Taylor was sufficient to
establish that the Defendant owned the
                                         Facebook account "Splastl God B.K."
Ms. Taylor   testified that: (1) she had communicated with the Defendant
through the "Splash God B.K." account for two years
                                                    leading up to their
relationship; (2) "everybody" called the Defendant "B.K."
                                                          and no One called
him Michael; and (3) the "Splash God B.K."
                                           account contained piCtures of
the Defendant. (TT, pp. 22-24). Ms. Taylor also was
                                                    confident that the
Defendant owned this account given the content of their
                                                        communications
and the fact that they discussed things that only
                                                  the two of them had
knowledge of. (TT, pp. 22-24).




                                       12
        Considering the overall context surrounding
                                                        the photographs and the
  circumstances that existed at the time of the
                                                   posting, Ms. Taylor'S testimony
  was also sufficient to establish
                                   the Defendant's identity as the author of the
 sexually graphic postings. Ms. Taylor
                                          testified that she and the Defendant
 had recently dated and that they
                                     had a "contentious" breakup barely two
                                                                                (2)
 months prior to the postings.
                                 (TT, p. 25). Ms. Taylor identified each of
                                                                              their
 private parts in the pictures and
                                    confirmed that the majority2 of drie
 photographs were taken on the Defendant's
                                                 cell phone, during a dime that
 no one else was present. (TT,
                                 pp. 25, 32, 34).




        Furthermore, the photographs were all posted
                                                          on the same day, and
the demeaning captions accompanying
                                           each picture were consistent with the
vitriol of an ex -boyfriend. (TT, pp. 25,
                                          27, 32, 35). Indeed, one of the
captions even accused Ms. Taylor of being
                                              jealous of the Defendant's new
girlfriend. (TT, p. 27) ("[S]omebody please
                                               wife this fat, nasty bitcti so she
can get off my dick, please.
                               Anyone - anyone. Bitch so miserable Ond want
my bitch's life so bad. This is nasty -ass
                                           Keshona. I don't care. I'm a
savage.") (emphasis added). The author of the
                                                   posts referred to himself in
the first person, and just like in Danzev,
                                           the three (3) postings all


2 Ms. Taylor testified
                       that the photograph in Commonwealth's Exhi it 3 was
taken on her cell phone and that the
                                       Defendant had access to the icture
because he took her cell phone. (17, p. 47).

                                       13
"expressed consistent themes in        a   consistently vulgar voice," an the
 postings depicted sexual acts that Ms. Taylor only
                                                    engaged in wit the
Defendant. Danzey, supra, at 340.




       Accordingly, "the contextual clues in the posts, taken
                                                              together with the
testimony provided by" Ms. Taylor, supported the
                                                 conclusion that the
 Defendant was the author of the postings. To the
                                                   extent that the Defendant
challenges the admission of these photographs on
                                                    hearsay grounds, that
claim also lacks merit for the same reasons
                                            outlined in Danzey. To be sure,
"the posts were not introduced for purpose of proving the
                                                           truth oft the matter
asserted therein"   - that   Ms. Taylor was, in fact,   a   "nasty bitch" with   a
"hairy -ass butt" who "sucked dick for $50." (TT pp. 27,
                                                          32, 35). banzev,
supra, at 341. "Rather, introduction of the posts
                                                  established [the
Defendant's] state of mind, and related directly to consideration of
                                                                     the
charged offenses" of Displaying Obscene Material and
                                                     Harassments Id. at
341.




                                            14
         B. The Commonwealth's evidence was more than Sufficient
            to support the Defendant's convictions for Displaying
            Obscene/Sexual Material, Harassment, and Intimidation
            of Witnesses.


      The standard of review for challenges to the
                                                   sufficiency of evidence is
well -settled. Our appellate court has explained
                                                 the standard as fillows:

     As a general matter, our standard of review of
                                                    sufficiency claims
       requires that we evaluate the record "in the light most
                                                                favorable
      to the verdict winner giving the prosecution the
                                                         benefit of all
       reasonable inferences to be drawn from the evidence."
       Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).
      "Evidence will be deemed sufficient to support the verdict
                                                                   when
      it establishes each material element of the crime charged and
      the commission thereof by the accused, beyond a
                                                           reasonable
      doubt." Commonwealth v. Brewer, 876 A.2d 1029, 1032 (Pa.
      Super. 2005). Nevertheless, "the
                                          Commonwealth need not
      establish guilt to a mathematical certainty." Id.; see also
      Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super
      2000) ("[T]he facts and circumstances established by the
     Commonwealth need not be absolutely incompatible with the
     defendant's innocence"). Any doubt about the defendant's guilt
     is to be resolved by the fact finder
                                          unless the evidence is so
     weak and inconclusive that, as a matter of law, no
                                                            probability of
     fact can be drawn from the combined circumstances.
                                                              See
     Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super.
     2001).
     The Commonwealth may sustain its burden by
                                                      means of wholly
     circumstantial evidence. See Brewer, 876 A.2d at 1032.
    Accordingly, "[t}he fact that the evidence establishing a
     defendant's participation in a crime is circumstantial does not
     preclude a conviction where the evidence coupled with the
     reasonable inferences drawn therefrom overcomes the
    presumption of innocence." Id. (quoting Commonwealth v.
    Murphy, 795 A.2d 1025, 1038-39 (Pa. Super. 2002)).
    Significantly, we may not substitute our judgment for that of the
    fact finder; thus, so long as the evidence adduced,
                                                          accepted
    the light most favorable to the Commonwealth, demonstrates
    the respective elements of a defendant's crimes beyond a

                                      15
       reasonable doubt, the appellant's convictions will be upheld,. See
       Brewer, 876 A.2d at 1032. Commonwealth v. Rahman, 75 A.3d
497, 500-01 (Pa. Super. 2013) (quoting Commonwealth v.
       Pettyjohn, 64 A.3d 1072 (Pa. Super. 2013)) (citations omitted).


       It   is well -established   that "the trier of fact, who determinesicredibility
of witnesses and the weight to give the evidence produced, is
                                                              fret to believe
all, part, or none of the evidence."
                                     Commonwealth v. Brown, 701 A.2d 252,
254 (Pa. Super. 1997).




      Viewing the evidence in the light most favorable to the
                                                              Commonwealth
as verdict -winner, and taking into account all
                                                reasonable inferences that
may be drawn                   it is clear that, since the Defendant's           as
the authonof the Facebook posts was established, the
                                                     evidence was more
than sufficient to sustain the Defendant's convictions for
                                                           Displaying
Obscene/Sexual Material, Harassment and Intimidation of Witnesses.




      Pursuant to 18 Pa.C.S.A § 5903(a)(1): No person, knowing tlhe


      obscene character of the materials or performances involved shall:

(1)   display or cause or permit the display of any explicit sexual
      materials as defined in subsection (c) in or on any window,
      showcase, newsstand, display rack, billboard, display board,
      viewing screen, motion picture screen, marquee or similar place
      in such manner that the display is visible from any public street,


                                             16
      highway, sidewalk, transportation facility or other public
      thoroughfare, or in any business or commercial establishm nt
      where minors, as a part of the general public or otherwise, are
      or will probably be exposed to view all or any part of such
      materials.


      The Commonwealth presented the testimony of the
                                                      victim, Ms. Taylor,
who credibly and convincingly established beyond a
                                                   reasonable doubt that
the Defendant publicly posted explicit, sexually graphic
                                                         photographs of her
on Facebook, a public forum. Thus, the
                                       evidence was more than       ufficient to
support the Defendant's conviction under     §   5903(a)(1).




      Pursuant to 18 Pa. C.S.A   §   2709(a)(4), "a person commits the crime of
harassment when, with intent to harass, annoy or alarm another, the
                                                                    person
(4) communicates to or about such other person any lewd,
                                                         lascivious,
threatening or obscene words, language, drawings or caricatures.1' The

Facebook pictures and accompanying captions that the Defendant posted on

his account were lewd, lascivious, and obscene
                                               communications that were
sent both to and about Ms. Taylor, and were posted with the obvigous intent

of harassing, annoying, and alarming her. Thus, the evidence was sufficient

to support the Defendant's conviction under §2709(a)(4).




                                        17
        Finally, the Intimidation of Witnesses statute
                                                       provides that:

       A person commits an offense if, with
                                            the intent to or with the
       knowledge that his conduct will obstruct, impede, impair,
       prevent or interfere with the administration of
       he intimidates or attempts to
                                                         criminal justice,
                                         intimidate any witness or victim to:
       (1) Refrain from informing or reporting to
                                                     any law enforcement
       officer, prosecuting official or judge concerning
                                                           any
       document or thing relating to the commission of a information,
                                                              crime.
 18 Pa.C.S.A.§ 4952(a)(1).



       As noted, the Defendant repeatedly
                                          threatened to kill Ms. Taylor after
 she testified at his preliminary
                                  hearing, while she was still on the Witness
 stand, and Ms. Taylor felt afraid after her life
                                                  was threatened. The Defendant
 made these death threats in an open
                                        courtroom, after his charges were held
for court, with                      his case would            to be pursued in
Common Pleas Court.




      The Defendant, however, argues that the
                                              evidence was insufficient to
support this conviction because the threats came
                                                 after Ms. Taylor }`had
already informed and/or reported any information to
                                                    law enforcerrient,      a

prosecuting official or a judge." (Concise Statement, pp.
                                                          2-3). ThiS argument
is wholly without merit and
                             overlooks the fact that Ms. Taylor's to timony
would still be required to secure convictions
                                              against the Defendan in
Common Pleas Court. The Defendant's repeated death
                                                   threats cle rly were
made with the intent to dissuade Ms. Taylor from
                                                 providing any fu it her
                                       18
 information to, and cooperation with, the Commonwealth in prep=
                                                                 ration for
 and at the time of trial. The court notes that
                                                the death threats a so evinced
 the Defendant's consciousness of guilt for his
                                                conduct in publicly
 disseminating the sexually graphic photographs of Ms. Taylor.




      The Commonwealth need not prove the
                                          Defendant's guilt       t   a
 mathematical certainty, and it may prove its case by means ofw
                                                                oily
circumstantial evidence.    Brewer, supra, at 1032. This is not a case where
the evidence is so weak and inconclusive that, as a
                                                    matter of law,, no
probability of fact can be drawn from the combined
                                                   circumstances. See
Commonwealth v. Watley, 81 A.3d 108, 115 (Pa Super. 2013).




      Here, properly viewing the evidence In the light most
                                                            favorable to the
Commonwealth, the circumstantial evidence was sufficient to proVp that: (1)

the Defendant was responsible for publicly poSting
                                                   obscene and sexual
pictures of the victim; (2) the Defendant's postings were intended ito
                                                                       alarm,
annoy, and harass the victim; and (3) the Defendant intended
                                                             to discourage
the victim from securing convictions against him
                                                 when he threatered to kill
her several times in open court after she testified
                                                    against him at his
preliminary hearing.



                                       19
          C.   The Defendant's challenge to the weight of the evidence
               should be deemed waived on appeal because it *as not
               raised at the time of sentencing or in a post -sentence
               motion.


       For the first time on appeal, the Defendant seeks to
                                                            challenge the
weight of the evidence relating to his convictions for Displaying

Obscene/Sexual Material and Harassment. As explained by our appellate

court in Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa.
                                                         Super. 2014):

      [A] weight of the evidence claim must be preserved either in a
      post -sentence motion, by a written motion before sentencing, or
      orally prior to sentencing. Pa.R.Crim.P. 607; Commonwealt v.
      Priest, 18 A.3d 1235, 1239 (Pa. Super. 2011). Failure to pr perly
      preserve the claim will result in waiver, even if the trial coat
      addresses the issue in its opinion. Commonwealth v. Sherwood,
      982 A.2d 483, 494 (Pa.2009).


      The Defendant did not raise   a   weight claim at any time before or
during sentencing, nor did he raise the claim in his post -sentence motion.

Rather, the Defendant's post -sentence motion challenged the imposition of    a

consecutive sentencing scheme and sought reconsideration of the Icourt's

decision to not make a Boot Camp recommendation. (Motion to Reconsider,

filed 7/1/19, ¶¶ 2-4).




                                        20
       At the hearing held on the post -sentence motion, the
                                                             defense
 argument focused solely on the sentencing issues and
                                                      reiterated the
 requests made in the written motion. (Post-Sentence
                                                     Motion Hearing
 ("PSM"), held 7/25/19, pp. 3-6) ("The defendant's
                                                   position in thi$ case is it
 only asks for either   - you to reconsider the consecutive nature or the
 sentences and run them concurrent.          .    I would [also] ask you tO reconsider
 your sentence and your denial of the Boot Camp in
                                                   particular             .   .   .").
Accordingly, the Defendant failed to preserve his challenge to
                                                               the weight of
the evidence because it was not raised prior to the
                                                    filing of his Concise
Statement. As such, this court respectfully requests that this
                                                               issue be
deemed waived on appeal.




         D. The Defendant's sentencing scheme was not manifestly
            unreasonable under the circumstances and the court
            considered all relevant statutory factors in imposing
            sentence.


                  Failure to Raise Substantial Question

      It is well -settled that "[s]entencing      is a   matter vested in the sound
discretion of the sentencing judge and       a   sentence will not be disturbed on
appeal absent a manifest abuse of discretion."
                                               Commonwealth v. biouzon,
828 A.2d 1126, 1128 (Pa. Super. 2003). "To constitute an
                                                         abuse Of
discretion, the sentence imposed must either exceed the statutory limits or


                                        21
 be manifestly excessive." Commonwealth v. Gaddis, 639 A.2d
462, 469 (Pa.
 Super. 1994) (citations omitted).




       To that end, "an abuse of discretion may not be found meriely
                                                                     because
an appellate court might have reached a different
                                                  conclusion, butj requires a
result of manifest unreasonableness, or partiality, prejudice,
                                                               bias4 or
or such lack of support so as to be clearly erroneous."
                                                        Commonwealth v.
Greer, 951 A.2d 346, 355 (Pa. 2008). "In determining whether      al   sentence
is manifestly excessive, the appellate court must give
                                                       great weight to the
sentencing court's discretion." Mouton, supra, at 1128. This deferential

standard of review acknowledges that the sentencing court is "in the
                                                                     best
position to view the defendant's character, displays of remorse, cifiance,

indifference, and the overall effect and nature of the crime." CoMmonwealth

v. Allen, 24 A.3d 1058, 1065 (Pa. Super. 2011)
                                               (internal citations omitted).




      The sentencing claims raised in the Defendant's Concise Statements

seek to challenge the amount of weight afforded to certain mitigating

factors, as well as the imposition of a consecutive sentencing scheme.

(Concise Statement, CC#2018-12609, p. 3); (Concise Statement, CC#

2018-14713, p. 3). As such, the Defendant's sentencing arguments

challenge the discretionary aspects of sentencing. The court notes that

                                      22
 "[t]he right to appeal   a   discretionary aspect of sentence is not absolute."
 Commonwealth v. Martin, 727 A.2d 1136, 1143 (Pa. Super. 199




       A defendant "challenging the
                                    discretionary aspects of his s ntence
 must invoke [appellate] jurisdiction by
                                         satisfying      a   four-part test.
Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).
                                                            In
conducting the four-part test, the appellate court analyzes


      (1) whether appellant has filed a timely notice of appeal, see Pa.
      R. A. P. 902 and 903; (2) whether
                                          the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa. R. Crim. P. [708]; (3) whether appellant's brief
      has a fatal defect, Pa. R. A. P. 2119(f); and (4)
                                                        whether there is
      a substantial question that the sentence
                                                 appealed from is not
      appropriate under the Sentencing Code, 42 Pa. C. S. A. §
      9781(b).
Id. at 170. "The determination of whether there is           a   substantial (question is
made on a case -by -case basis, and [the appellate court] will grant
                                                                     the
appeal only when the appellant advances        a   colorable argument thit the
sentencing judge's actions were either: (1) inconsistent with           a   specific
provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process." Comm nwealth v.
                                                        Ha ne                     125
A.3d 800, 807 (Pa. Super. 2015).




                                          23
          Our courts have "held on
                                    numerous occasions that a claim f
   inadequate consideration of [mitigating]
                                              factors does not raise a substantial
   question for [] review." Haynes,
                                     supra, at 807; Commonwealth V.
   Buterbaugh, 91 A.3d 1247, 1266 (Pa.
                                           Super. 2014). Furthermore, "a
  sentencing court generally has
                                   discretion to impose multiple sentences
  concurrently or consecutively, and
                                       a challenge to the exercise of that

  discretion does not ordinarily raise
                                       a substantial question."
                                                                Commonwealth
  v. Raven, 97 A.3d 1244,
                            1253 (Pa. Super. 2014). Moreover,
                                                                   "bald claims of
 excessiveness due to the consecutive nature
                                                  of sentences imposed will not
 raise a substantial question."
                                 Commonwealth v. Dodge, 77 A.3d 1263, 1270
 (Pa. Super. 2013). Rather,
                             "[Ole imposition of consecutive, rather than
 concurrent, sentences may raise a
                                      substantial question in only the most
 extreme circumstances, such as
                                    where the aggregate sentence is unduly
 harsh, considering the nature of
                                   the crimes and the length of impr
                                                                        sonment."
 Moury, supra, at 171-72.




       Respectfully, the reviewing court should find
                                                      that the Defendant has
failed to raise a substantial question
                                       for review of his sentence. The
Defendant received a standard range
                                        sentence at each case. These,
sentences were consistent with the
                                     sentencing provisions of the Sentencing
Code, and they did not conflict
                                with the fundamental norms that underlie the
sentencing process. However, should the
                                        Superior Court conclude hat there
                                       24
  exists  substantial question as to the
           a
                                         appropriateness of the De endant's
  sentencing scheme, the sentences
                                      were justified by the totality the
  circumstances in this case.




                          Reasonableness    of the Sentences Imposed

        With respect to CC# 2018-12609,
                                         the Defendant's sentencing
 guidelines at Count One (1) -
                               Displaying Obscene/Sexual Materials, called
 for a sentence of 6-16 months
                               of imprisonment in the standard range. The
 Defendant was sentenced to a period of
                                         one (1) to two (2) years 4f
 imprisonment, followed by        a   two (2) year term of probation to commence
 upon his release from imprisonment.
                                     (Sentencing Transcript ("ST''), held
 6/27/19,      p. 34).   At Count Two (2)   - Harassment, the guidelines called for a
 sentence of RS -6 months. The Defendant
                                           was sentenced to a one (1) year
 period of probation, to be served
                                   consecutively to the term of probation
 imposed at Count One (1). (ST, p. 34).
                                        Thus, the total sentence at this case
number was one (1) to two (2) years of
                                         imprisonment, to be follovOd by
three (3) years of probation.




     With respect to CC# 2018-14713, the
                                              Defendant's guidelines at Count
One (1) - Terroristic Threats, called for
                                          a sentence of 6-16 months of

imprisonment in the standard range. The Defendant was
                                                      sentence to             a
                                             25
 period of one (1) to two (2) years imprisonment, with a
                                                         consecutive two (2)
year period of probation to follow. (ST, p. 27). The Defendant's
                                                                 uidelines
for his conviction at Count Two (2)   - Intimidation of Witnesses, .balled for   a

sentence of 12 months of imprisonment in the standard
                                                      range. The
Defendant was sentenced to    a   period of two (2) years of probation, which
was ordered to run consecutive to the
                                      probation imposed at Count One (1).
(ST, p. 28). The court further ordered that the terms of
                                                         incarceration
imposed at each case run consecutively to one another. (ST,
                                                            p. 34). The
probationary terms imposed at CC# 2018-14713 were ordered tq run

concurrently with the probation imposed at CC# 2018-12609.




      Accordingly, the Defendant's total aggregate sentence was two (2) to

four (4) years of imprisonment, followed by four (4) years of
                                                              probation.
Despite the Defendant's sentences being squarely within the
                                                            standard range
of the guidelines at each case number, he contends that the sentences were

manifestly excessive and unreasonable because they were Imposed without

consideration of Mr. Brooks [sic] rehabilitative needs, or his nature and

characteristics." (Concise Statement,   p.   3).




                                        26
       The Defendant also maintains that this
                                              court failed to consider the
 statutorily required factors under 42 Pa.C.S.A.    §   9721, ignored cOrtain
  mitigating factors, and focused solely on the seriousness of
                                                               the offense and
 the impact on the victim. (Concise
                                      Statement, p. 3). Notwithstanding the
 fact that the Defendant actually received a
                                              standard range sentence at each
 case, he further argues that it was unclear whether this court
                                                                 "was aware of
 the offense gravity scores, his prior record score,
                                                     what the guideline ranges
 were and whether they were considered,"
                                         because this court did dot
explicitly recite the fact that it had reviewed the
                                                    guidelines prior   tjo
sentencing. (Concise Statement, p. 3). The
                                           Defendant's claims lac* merit.




      Initially, the court notes that it had the benefit of a Pre -Sentence
Report to aid in its sentencing determination.
                                               Pursuant to its consstent
practice, the court carefully reviewed this report three (3)
                                                             times iri
preparation for sentencing   - once when    it first received the repolt, then on
the day before sentencing, and then again on
                                             the morning of the Sentencing.
(ST, p. 5). Our appellate court recently has
                                             reiterated the presumption
afforded by the existence of pre -sentence reports:

     Where pre -sentence reports exist, we shall continue         to
     presume that the sentencing judge was aware of rele ant
     information regarding the defendant's character and
     weighed those considerations along with mitigating
     statutory factors. A presentence report constitutes the rec rd
     and speaks for itself. In order to dispel any lingering
                                                             doubt s to
                                       27
        our intention of engaging in an effort of legal purification,
                                                                      e
        state clearly that sentencers are under no compulsio to
        employ checklists or any extended or systematic
        definitions of their punishment procedure. Having         be n fully
        informed by the pre-sentence report, the sentencing court'
        discretion should not be disturbed.
 Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa. Super. 2018 ) (quoting

Commonwealth v. Devers, 519 Pa. 88, 546 Pad 12, 18 (1988)) (emphasis

added).




        Turning to the Defendant's assertion that the record is silent as to this

court's awareness of the relevant guideline information, this court
                                                                    represents
that it was fully aware of the applicable guidelines in this case,   aS   it   is   at
every sentencing. A "sentencing court is not required to recite or the record

the guideline sentencing range, as long as the record demonstrates the

court's recognition of the applicable sentencing range and the dOiation of

sentence from that range." Commonwealth v. Perry, 32 A.3d 232, n. 7 (Pa.

2011). As noted, the court did not deviate from the guidelines, and the

record demonstrates this court's recognition of the applicable sentencing

range by way of the fact that it imposed standard range sentences at each

case.




                                        28
       Moreover, notwithstanding the Defendant's assertions to tl
                                                                  a contrary,
 this court spent   a   significant amount of time weighing all of the relevant
 statutory factors in determining the appropriate
                                                  sentence in this Case. 42            Pa.
 C.S.A. §9721(b). In addition to giving
                                        meaningful consideration to the
 Defendant's background, history, and need for
                                               rehabilitation, the (court also
 took into account the arguments of
                                    counsel, the victim impact statement,
 testimony from the Defendant's family, and the Defendant's
                                                            allocution to the
 court. (ST, pp. 6-23). All of these factors were further
                                                          weighed against the
 seriousness of the offense and the need to protect the public.




      Indeed, the Defendant's conduct which gave rise to the chages at

CC# 2018-12609 is a reprehensible crime, a breach
                                                  of the utmost trust that
one places in an intimate partner, and         a   revolting display of the contempt in
which the Defendant held Ms. Taylor. For Ms. Taylor to be at
                                                             work when she
found out -- from   a   relative no less -- that incredibly graphic phot $) s of her

had been posted online for the world to see was
                                                traumatic in and Of itself.
For Ms. Taylor to have to identify, in
                                       open court, pictures of her vagina and
her performing sexual acts only added insult to
                                                injury. The court will not
rehash its sentencing justification as it provided a
                                                     lengthy rationale at the
time of sentencing and at the post-sentence motion
                                                   hearing. (ST, pp. 23-
27); (PSM, pp. 5-6). The court will note, however, that it found the



                                          29
    Defendant's "show of remorse" to be completely
                                                   disingenuous and self-
    serving.




              The amount of humiliation and trauma that
                                                        the Defendant fias caused
    Ms.   Taylor was best explained by Ms. Taylor herself
                                                          in her Victim Impact
    Statement,3 which was relayed through an
                                             investigator:

           [Ms. Taylor] noted that the defendant's actions
                                                                have had a
           devastating affect on her life to date. Initially, .she was
                                                                        forced to
           quit her job "out of embarrassment" over the pictures which
           were viewed by many of her co-workers.
                                                        Additionally, her 10 -
           year old son viewed the pictures which forced them into
           counseling for a short time. She and her boyfriend "broke-4p"
           over the photos/videos and she was finally forced into
                                                                       relocating
           due to the embarrassment and judgement [sic] of those
           her and her son. The move cost her a total of $750 whicharound
                                                                           she
           was forced to "come up with" to maintain her "sanity and
                                                                           piece
           [sic] of mind."


           The Defendant's criminal conduct surrounding the
                                                            Facebook posts was
serious and concerning standing alone, but then the Defendant
                                                              went even
further, threatening Ms. Taylor's life after she had testified at
                                                                  his preliminary
hearing, while she was still on the witness stand. The Defendant d id not
                                                                          just
utter     a   single stray threat, he brazenly and repeatedly told Ms. Taylor that

he was going to kill her, in open court, in the
                                                presence of law enfckcement,
with full knowledge (if not intent) that the death threats
                                                           could preVent her

3The court has attached the Victim Impact
                                          Statement to this Opinon as
"Court Exhibit 1."

                                            30
 from providing further testimony against him and
                                                  from pursuing Cconvictions
 against him. The Defendant was so "irate" while he
                                                    was repeately
threatening to kill Ms. Taylor that he had to be restrained by
                                                               a constable and
escorted from the room. (TT, pp. 77, 80-81). And yet, even
                                                           despite law
enforcement intervention, he continued making death
                                                    threats after being
placed back in the holding cell with
                                     the other jailers. (TT, p. 77). 'The
Defendant's inability to restrain himself, even in a court of law,
                                                                   siowcases
his anger issues, which further highlights the
                                               dangers that he po$es to Ms.
Taylor and the community as      a   whole.




        The Defendant argues that a lesser sentence was warranted]
                                                                   because
he is "now 29 years old, has small children with
                                                 whom he is involi,/ed in   their
lives and financially supports, and has considerable
                                                     family support." (Concise
Statement, CC# 2018-147131 p. 3). While the court did weigh thpse factors

in   its sentencing calculus, this court "was only obligated to considfr

mitigating circumstances, not to accept or appreciate them." Commonwealth

v. Fullin, 892 A.2d 843, 850 (Pa. Super. 2006). Simply because
                                                               rritigating
factors were at play did not mean that this court was required to assign

them more weight at the expense of other, more serious concerns that far

outweighed any mitigating evidence.




                                          31
        Against this backdrop, the Defendant's sentencing
                                                          scheme 'was not
 manifestly excessive or unreasonable. The court considered all
                                                                Of the
 relevant statutory factors in imposing sentence, and it
                                                         did not consider one
factor to the exclusion of others. Significantly,   a   defendant is not entitled to
a   concurrent sentencing scheme, and the Defendant in this case
                                                                 k:ettainly
was not deserving of   a   "volume discount" for committing serious !crimes that
were separate, distinct, and individually troubling. See
                                                         Commonwealth v.
Hoag, 665 A.2d 1212, 1214 (Pa. Super. 1995) ("The
                                                  general rule in
Pennsylvania is that in imposing    a   sentence the court has discretiPn to
determine whether to make it concurrent with or consecutive to Other

sentences then being imposed or other sentences previously
                                                           imposed.");
Commonwealth v. Anderson, 650 A.2d 20, 22 (Pa. 1994) (raising la concern

that defendants not be given "volume discounts" for multiple criminal acts

that arose out of one larger criminal transaction).




       Ultimately, the Defendant received standard range sentences at each

case, and courts have recognized that "where a sentence is within the

standard range of the guidelines, Pennsylvania law views the sentence as

appropriate under the Sentencing Code." Commonwealth v. Lam9nda, 52
A.3d 365, 372 (Pa. Super. 2012); See also Commonwealth v. Cru-Centeno,

668 A.2d 536 (Pa. Super. 1995), appeal denied, 676 A.2d 1195 (Oa. 1996)

(stating combination of PSI and standard range sentence, absent           ore,
                                          32
cannot be considered excessive or unreasonable). Accordingly, for all of

these reasons, this court respectfully requests that its sentencing (scheme be

upheld.




III.   CONCLUSION

       The Defendant's allegations of error on appeal are without merit.

Based on the foregoing, the Facebook pictures were properly authenticated.

The evidence viewed in the light most favorable to the Commonwealth was

sufficient to support the Defendant's convictions for Displaying Obscene

Materials, Harassment, and Intimidation of Witnesses. The Defendant's

challenge to the weight of the evidence was not properly preserved for

appellate review, and the Defendant's aggregate sentence was within the

standard range of the guidelines and was reasonable under the

circumstances.




                                    BY THE COURT:




                                    DATE



                                      33
BROOKS, Michael James


Victim Impact Statement:

        After several days of attempting to contact the
                                                          victim in this case, Oshona
 Taylor phoned the investigator and was
                                           interviewed for the report She nOted that the
 defendant's actions have had a devastating affect on
                                                          her life to date. Initially, she was
forced to quit her job "out of embarrassment"
                                                 over the pictures which were viewed by
many of her co-workers. Additionally, her
                                             10 -year -old son viewed the pictures which
forced them into counseling for a
                                   short time. She and her boyfriend "broke -up" over the
photos/videos and she was finally forced into
                                                 relocating due to the embarr ssment and
judgement of those around her and her son. The
                                                     move cost her a total of 750 which
she was forced to "come up with" to
                                      maintain her "sanity and piece of min "

      When asked for a sentencing
                                     recommendation, Ms. Taylor believes that the
defendant should be sentenced to a 2-3 year
                                               sentence and required to attend and
complete anger management classes/therapy.
                                                  "He needs anger managerOent therapy
because he does this kind of thing all the time."
                                                   "He is a very angry man."




                         eauer
                           EA/ifigir